Opinion issued June 27, 2013




                                    In The

                            Court of Appeals
                                    For The

                        First District of Texas
                         ————————————
                            NO. 01-13-00275-CV
                          ———————————
                   MICHAEL GRABOWSKI, Appellant
                                      V.
         SOUTH SHORE PROPERTY MANAGEMENT, Appellee



            On Appeal from the County Civil Court at Law No. 4
                          Harris County, Texas
                     Trial Court Cause No. 1020827


                        MEMORANDUM OPINION

     Appellant, Michael Grabowski, attempts to appeal from the trial court’s

judgment signed December 4, 2012.

     Generally, a notice of appeal is due within thirty days after a judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is
extended to 90 days after the date the judgment is signed if, within 30 days after

the judgment is signed, any party files a motion for new trial, motion to modify the

judgment, motion to reinstate, or, under certain circumstances, a request for

findings of fact and conclusions of law. Id.; TEX. R. CIV. P. 329b(a), (g). The time

to file a notice of appeal may also be extended if, within 15 days after the deadline

to file the notice of appeal, a party properly files a motion for extension. See TEX.

R. APP. P. 10.5(b), 26.3.

      Here, the trial court signed the final judgment on December 4, 2012.

Grabowski timely filed a motion for new trial on December 28, 2012. See TEX. R.

CIV. P. 329b(a). Therefore, Grabowski’s notice of appeal was due by March 4,

2013. See TEX. R. APP. P. 26.1(a).

      Grabowski filed a motion for extension of time to file his notice of appeal on

March 26, 2013, which was 22 days after the deadline. Because the motion for

extension was untimely, we denied it, and it did not extend the deadline for filing

the notice of appeal. See TEX. R. APP. P. 26.3.

      Grabowski untimely filed his notice of appeal on March 28, 2013. Without

a timely filed notice of appeal, this Court lacks jurisdiction over the appeal. See

TEX. R. APP. P. 25.1.

      On April 8, 2013, we notified Grabowski that his appeal was subject to

dismissal for want of jurisdiction unless, by April 18, 2013, he filed a response

                                         2
showing that this Court has jurisdiction. Grabowski did not file an adequate

response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a), 43.2(f). We dismiss any other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        3